DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are presented for examination.  
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 9/28/2020, 4/15/2020, and 8/15/2019 were considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit” “motor driving control unit” “amount-of-movement detecting unit” “coordinate position detecting unit” “display unit” “rounding processing unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/541722. Although the claims at issue are not identical, they are not patentably they are essentially similar in scope. They are not patentably distinct from each other because In view of the “obviousness-type” double patenting rational enunciated in Georgia Pacific Crop v United States Gypsum Co., 52 USPQ2d 1590, U.S. Court of Appeals Federal Circuit 1999, instant application claims 1-14 merely define an obvious variation of the invention claimed in the copending Application No. 16/541722.
After analyzing the language of the claims, initially it should be noted that the copending Application No. 16/541722, having the same inventive entity. The Assignee in all applications is the same. 
Claims 1-14 of the instant application are anticipated by claims 1-12 of copending Application No. 16/541722 contain all the limitations of claims 1-14 of the instant application. Claims 1-14 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).
 
11.	A comparison of the independent claims in the instant application and copending application are shown in the table below.
copending Application (16/541722)
Instant Application (16/541792)
1.  A control device configured to control a motor for performing axial feed of a moved object, comprising: an input unit configured to allow an operator to perform an axial feed operation and specify an axial feed rate;  a motor driving control unit configured to drive the motor so that the moved object moves at the specified axial feed rate only while the axial feed operation is being performed by the operator;  an amount-of-movement 

further configured to, after the axial feed operation is stopped, drive the motor so that at least one of the coordinate position and the amount of movement of the moved object is rounded based on a result of the rounding processing that was performed last.

coordinate position and an amount of movement of a moved object as an object of rounding processing;  in accordance with specifying of an axial feed rate and 
performing of an axial feed operation by an operator, driving a motor so that the moved object moves on a coordinate system at the specified axial feed rate;  
at a time when the axial feed operation is stopped, obtaining a numerical value of the object of the rounding processing at that time;  determining a rounding place corresponding to the axial feed rate based on a predetermined correspondence relation;  calculating a rounded numerical value by performing 
the rounding processing for rounding the numerical value of the object of the rounding processing to the rounding 

coordinate position and an amount of movement of a moved object as an object of rounding processing;  in accordance with specifying of an axial feed rate and 
performing of an axial feed operation by an operator, driving a motor so that the moved object moves on a coordinate system at the specified axial feed rate;  
determining a rounding place corresponding to the axial feed rate based on a predetermined correspondence relation;  during the axial feed operation, obtaining a numerical value of the object of the rounding processing;  during the axial feed operation, repeatedly performing the rounding processing to calculate a rounded numerical value by rounding the numerical value of the object of the 


12.	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Reasons for Allowance
13.	The following is an examiner’s statement of reasons for allowance: 
The prior art of records do not teach or suggest, individually or in combination teaches of a control device configured to control a motor for performing axial feed of a moved object, comprising: an amount-of-movement detecting unit configured to detect an amount of movement of the moved object in an axial feed direction; a coordinate position detecting unit configured to detect, based on the amount of movement, a coordinate position of the moved object in the axial feed direction on a predetermined coordinate system;  a display unit configured to display at least the coordinate position;  and a rounding processing unit configured to repeatedly perform rounding processing for rounding at least one of the coordinate position and the amount of movement of the moved object to a rounding place corresponding to the specified axial feed rate while the axial feed operation is being performed, wherein the motor driving control unit is further configured to, after the axial feed operation is stopped, drive the motor so that at least one of the coordinate position and the amount of movement of the moved object is rounded based on a result of the rounding processing that was performed last.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mar. 10, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115